Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 1 of 20 PageID 8351




                        Exhibit C




                                                                   EXHIBIT C
DocuSign Envelope ID: D643BE4C-09F2-4784-B8B8-E6F5A50BB002
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 2 of 20 PageID 8352




                                      IN THE UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION



               MICAH BELLAMY, ANTHONY COOK, and
               MAURICE JONES, et. al.


                       Plaintiffs,

               v.

               GOVERNMENT EMPLOYEES INSURANCE
               COMPANY, GEICO GENERAL INSURANCE                               CASE NO.: 6:17-cv-891-ORL-
               COMPANY,                                                                40KRS

                       Defendants.
               ______________________________________
               ANTHONY LORENTI and
               ASHLEY BARRETT, individually and on behalf
               of all others similarly situated,


                       Plaintiffs,
               v.
               GEICO INDEMNITY COMPANY,                                      CASE NO. 6:17-cv-1755-ORL-
                       Defendant.                                                      40DCI

               ______________________________________


               DECLARATION OF PLAINTIFF ANTHONY COOK IN SUPPORT OF APPROVAL
                OF CLASS ACTION SETTLEMENT AND IN SUPPORT OF APPLICATION FOR
                                       SERVICE AWARD

                     I, Anthony Cook, declare as follows, pursuant to 28 U.S.C. § 1746:

                     1. I am one of the named plaintiffs in the above captioned action. I submit this declaration

                         in support of Plaintiffs’ request for approval of the Class Action settlement and in




                                                                                                  EXHIBIT C
DocuSign Envelope ID: D643BE4C-09F2-4784-B8B8-E6F5A50BB002
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 3 of 20 PageID 8353




                         support of Plaintiffs’ request for approval of payment for Plaintiffs’ service award as

                         named representative of the proposed settlement class in this class action lawsuit. I

                         have personal knowledge of the matters set forth in this declaration, and, if called upon

                         to do so, I could and would competently so testify.

                     2. I have been involved in this lawsuit since its inception, approximately three years ago.

                         I have spent considerable time monitoring this lawsuit and keeping myself informed

                         and I have been in frequent contact with my attorneys, Ed Normand and Jacob Phillips

                         and the staff at Normand PLLC, regarding this lawsuit.

                     3. In fulfillment of my responsibilities as a plaintiff on behalf of all members of the class,

                         I pursued a favorable result in this lawsuit. Among other things, I:

                             a. contacted attorney Alex Couch, an attorney with Normand PLLC, to complain

                                 about what I felt was the wrong done to me and others in connection with my

                                 accident and with my total loss settlement with Geico, including my failure to

                                 receive title transfer and tag fees;

                             b. gathered and provided numerous documents, including policy forms, receipts,

                                 claim information, police report information, and correspondence for inspection

                                 in response to request from my attorneys and from defendants;

                             c. had discussions in person and by telephone and email with Ed Normand, Alex

                                 Couch, and Jake Phillips, as well as the staff at Normand PLLC;

                             d. participated in the lawsuit and provided input into the prosecution of the claims;

                             e. stayed fully informed regarding case developments and procedural status;

                             f. reviewed major case documents provided by my counsel (including the

                                 complaint);




                                                                                                    EXHIBIT C
DocuSign Envelope ID: D643BE4C-09F2-4784-B8B8-E6F5A50BB002
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 4 of 20 PageID 8354




                             g. met with my attorneys to prepare to give testimony in a deposition to be taken

                                 by defendants’ counsel;

                             h. met with my attorneys and staff at Normand PLLC and answered written

                                 interrogatories;

                             i. traveled to Maitland from my home in Orlando to participate in a mediation;

                             j. attended a second mediation by phone;

                             k. conferred with my counsel about the settlement terms and resolution of the

                                 lawsuit.

                     4. I am a Sr. Mechanical Engineer, and to attend both the deposition as well as the

                         mediation, I lost time from work, which ultimately means a loss of income.

                     5. If this lawsuit had not settled, I was prepared to testify at trial and would have done so.

                     6. I believe that the settlement is a fair, reasonable, and good result for the class and is the

                         result of my effort as a plaintiff and the efforts of the class attorneys. I was involved

                         throughout the litigation and was kept abreast of all material discussions which led to

                         the propose settlement. Based on the efforts of counsel and the results achieved, I

                         support the motion for final approval of the settlement and class counsel’s application

                         for an award of attorneys’ fees and expenses.

                     7. My attorneys discussed with me the claims-made nature of the settlement. I fully

                         believe that submitting a claim merely by signing a pre-filled and prepaid claim form

                         is a miniscule burden, and well worth receiving full damages without any risk of an

                         unfavorable appeal and recovering nothing at all. I am confident that the settlement is

                         in the best interest of the class, and, were I a class member, I would hope that those




                                                                                                     EXHIBIT C
DocuSign Envelope ID: D643BE4C-09F2-4784-B8B8-E6F5A50BB002
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 5 of 20 PageID 8355




                         representing me would agree to this Settlement and ensure I received my full damages

                         rather than taking the risk on appeal that I would recover nothing at all.

                     8. In light of my efforts on behalf of the class and the success of the lawsuit in obtaining

                         substantial benefits for the class, I respectfully request that the Court approve the

                         proposed settlement and award me $10,000.00 for my services on behalf of the class.

                         I declare under penalty of perjury under the law of the United States that the

                     foregoing declaration is true and correct.



            5/29/2020
            _______________                                  _____________________________
            Date                                              Anthony Cook




                                                                                                      EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 6 of 20 PageID 8356




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION



    MICAH BELLAMY, ANTHONY COOK, and
    MAURICE JONES, et. al.


           Plaintiffs,

    v.

    GOVERNMENT EMPLOYEES INSURANCE
    COMPANY, GEICO GENERAL INSURANCE                              CASE NO.: 6:17-cv-891-ORL-
    COMPANY,                                                               40KRS

           Defendants.
    ______________________________________
    ANTHONY LORENTI and
    ASHLEY BARRETT, individually and on behalf
    of all others similarly situated,


           Plaintiffs,
    v.
    GEICO INDEMNITY COMPANY,                                     CASE NO. 6:17-cv-1755-ORL-
           Defendant.                                                      40DCI

    ______________________________________


  DECLARATION OF PLAINTIFF ANTHONY LORENTI IN SUPPORT OF APPROVAL
    OF CLASS ACTION SETTLEMENT AND IN SUPPORT OF APPLICATION FOR
                                      SERVICE AWARD
       I, Anthony Lorenti, declare as follows, pursuant to 28 U.S.C. § 1746:

         1. I am one of the named plaintiffs in the above captioned action. I submit this declaration

            in support of Plaintiffs’ request for approval of the Class Action settlement and in

            support of Plaintiffs’ request for approval of payment for Plaintiffs’ service awards as



                                                                                      EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 7 of 20 PageID 8357




           named representative of the proposed settlement class in this class action lawsuit. I

           have personal knowledge of the matters set forth in this declaration, and, if called upon

           to do so, I could and would competently so testify.

        2. I have been involved in this lawsuit since its inception approximately three years ago.

           I have spent considerable time monitoring this lawsuit and keeping myself informed

           and I have been in frequent contact with my attorney, Tracy L. Markham, regarding

           this lawsuit.

        3. In fulfillment of my responsibilities as a plaintiff on behalf of all members of the class,

           I pursued a favorable result in this lawsuit. Among other things, I:

               a. contacted attorney Tracy L. Markham to complain about what I felt was the

                   wrong done to me and others in connection with my total loss settlement with

                   Geico, and my failure to receive title transfer and tag fees;

               b. gathered and provided numerous documents, including policy forms, receipts,

                   claim information, police report information, correspondence and emails, for

                   inspection in response to request from my attorneys and from defendants;

               c. had discussions in person and by telephone and email with Tracy Markham and

                   attorney Andrew Lampros;

               d. participated in the lawsuit and provided input into the prosecution of the claims;

               e. stayed fully informed regarding case developments and procedural status;

               f. reviewed major case documents provided by my counsel (including the

                   complaint);

               g. met with my attorneys, Tracy L. Markham, and Andrew Lampros to prepare to

                   give testimony in a deposition to be taken by defendants’ counsel;




                                                                                       EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 8 of 20 PageID 8358



                     h.   met with, my attorney, Tracy L. Markham, and answered written interrogatories;


                     i.   traveled to Martland from my home in St Augustine to participate in a


                          mediation;


                     j.   attended a second mediation by phone;

                     k.   conferred with my counsel about the settlement terms and resolution of die

                          lawsuit


             4.   I am self-employed, and to attend both the deposition as well as the mediation, I lost

                  time from work, which ultimately means a loss of income.

             5.   If this lawsuit had not settled, I was prepared to testify at trial and would have done so.


             6.   I believe that the settlement is a fair, reasonable, and good result for the class and is the


                  result of my efforts as a plaintiff and the efforts of the class attorneys. I was involved

                  throughout the litigation and was kept abreast of all material discussions which led to


                  the propose settlement.    Based on the efforts of counsel and the results achieved, I

                  support the motion for final approval of the settlement and class counsel's application


                  for an award of attorneys' fees and expenses.


             7.   In light of my efforts on behalf of the class and the success of the lawsuit in obtaining


                  substantial benefits for the class, 1 respectfully request that the Court approve the

                  proposed settlement and award me $ 10,000 for my services on behalf of the class.

                  I declare under penalty of peijury under the law of the United States that the


             foregoing declaration is true and correct




      Date                                                       Lorenti



                                                          3




                                                                                                EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 9 of 20 PageID 8359




                                IN THE UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION



        MICAH BELLAMY, ANTHONY COOK, and
        MAURICE JONES, et. al.




                 Plaintiffs,

       v.


       GOVERNMENT EMPLOYEES INSURANCE
       COMPANY, GEICO GENERAL INSURANCE                                  CASE NO.: 6:17-cv-891-ORL-
       COMPANY,
                                                                                     40KRS

                 Defendants.



       ANTHONY LORENTI and
       ASHLEY BARRETT, individually and on behalf
       of all others similarly situated,




                 Plaintiffs,

       v.


       GEICO INDEMNITY COMPANY,
                                                                        CASE NO. 6: 1 7-cv-l 755-ORL-
                 Defendant.                                                          40DCI




      DECLARATION OF PLAINTIFF ASHLEY BARRETT IN SUPPO
                                                                              RT OF APPROVAL
       OF CLASS ACTION SETTLEMENT AND IN SUPPORT OF
                                                                          APPLICATION FOR
                                          SERVICE AWARD
          I, Ashley Barrett, declare as follows, pursuant to 28 U.S.C. § 1746:

            1.    I am one of the named plaintiffs in the above captioned action. I submit
                                                                                           this declaration

                  in support of Plaintiffs' request for approval of the Class Action
                                                                                     settlement and in

                 support of Plaintiffs' request for approval of payment for Plaintiffs'
                                                                                        service awards as

                                                        1




                                                                                               EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 10 of 20 PageID 8360




                 named representative of the proposed settlement class in this class
                                                                                     action lawsuit           I

                 have personal knowledge of the matters set forth in this declaration,
                                                                                       and, if called upon

                 to do so, I could and would competently so testify.

            2.   I have been involved in this lawsuit for approximately two and a
                                                                                  half years. 1 have

                 spent considerable time checking on the status of this lawsuit and
                                                                                    keeping myself

                 updated.    I have been in repeated contact with my attorney, Tracy L. Markham
                                                                                                ,

                 regarding this lawsuit.

           3.    In fulfillment of my responsibilities as a plaintiff on behalf of all members
                                                                                               of the class,

                 I pursued a favorable result in this lawsuit. Among other things, I:

                    a.   contacted attorney Tracy L. Markham to complain about what I felt
                                                                                           was the

                         wrong done to me and others in connection with my total loss settleme
                                                                                               nt with

                         Geico, and my failure to receive title transfer and tag fees;

                    b.   gathered and provided numerous documents, including prior traffic
                                                                                           records,

                         vehicle damage estimates, vehicle purchase receipts, policy forms,
                                                                                            traffic

                         receipts, claim information, police report information, correspondence
                                                                                                and

                         emails, for inspection in response to request from my attorneys and
                                                                                             from

                         defendants;

                   c.    had discussions in person and by telephone and email with Tracy Markham
                                                                                                 ;

                   d.    participated in the lawsuit and provided input into the prosecution of the
                                                                                                    claims;

                   e.    stayed fully informed regarding case developments and procedural status;

                   f.    reviewed major case documents provided by my counsel (includin
                                                                                        g the

                         complaint);




                                                       2




                                                                                               EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 11 of 20 PageID 8361




                     g.   met with my attorney, Tracy L. Markham to prepare to give testimony in a

                          deposition to be taken by defendants* counsel;

                     h.   traveled from my home in Palm Bay Florida to attend a lengthy deposition
                                                                                                   ,

                          which lasted over 3 hours.

                     i.   consulted with my attorney, Tracy L. Markham, and answered written


                          interrogatories;

                    j.    traveled to Maitland from my home in Palm Bay to participate in a mediation;


                    k.    attended a second mediation by phone;

                    1.    conferred with my counsel about the settlement terms and resolution of the

                          lawsuit.

           4.   I was required to miss work to attend both the deposition as well as the mediation
                                                                                                   , 1

                have not been compensated for the wages I lost.


           3.   If this lawsuit had not settled, I was prepared to testify at trial and would have done
                                                                                                        so.

           6.   I believe that the settlement is a fair, reasonable, and good result for the class
                                                                                                   and is the

                result of my efforts as a plaintiff and the efforts of the class attorneys. I was involved

                throughout the litigation and was kept abreast of all material discussions which
                                                                                                 led to

                the propose settlement.      Based on the efforts of counsel and the results achieved, I

                support the motion for final approval of the settlement and class counsel's applicatio
                                                                                                       n

                for an award of attorneys' fees and expenses.

           7.   In light of my efforts on behalf of the class and the success of the lawsuit in obtaining


                substantial benefits for the class, I respectfully request that the Court approve
                                                                                                  the

                proposed settlement and award me $ 10,000 for my services on behalf of the class.




                                                       3




                                                                                                EXHIBIT C
Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 12 of 20 PageID 8362



                 I declare UiUcr            »>|>«ju*y uilvfct tlltf law «,|'lhc 1 r lU''j   i iv.'.r


             I'lKcgoiJKt decSiirawtn iv icu* anjJ rwtfcc
                                                         *




                                                                                            •0
  6iaTl]££&
   I /'i*v                                                                    ]'               V;
                                                        A'viScy Barrel




                                                        4




                                                                                                       EXHIBIT C
DocuSign Envelope ID: 3FC4A570-B8BA-4148-B5E4-4041A59C3236
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 13 of 20 PageID 8363




                                      IN THE UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION



               MICAH BELLAMY, ANTHONY COOK, and
               MAURICE JONES, et. al.


                       Plaintiffs,

               v.

               GOVERNMENT EMPLOYEES INSURANCE
               COMPANY, GEICO GENERAL INSURANCE                               CASE NO.: 6:17-cv-891-ORL-
               COMPANY,                                                                40KRS

                       Defendants.
               ______________________________________
               ANTHONY LORENTI and
               ASHLEY BARRETT, individually and on behalf
               of all others similarly situated,


                       Plaintiffs,
               v.
               GEICO INDEMNITY COMPANY,                                      CASE NO. 6:17-cv-1755-ORL-
                       Defendant.                                                      40DCI

               ______________________________________


               DECLARATION OF PLAINTIFF MAURICE JONES IN SUPPORT OF APPROVAL
                OF CLASS ACTION SETTLEMENT AND IN SUPPORT OF APPLICATION FOR
                                       SERVICE AWARD

                     I, Maurice Jones, declare as follows, pursuant to 28 U.S.C. § 1746:

                     1. I am one of the named plaintiffs in the above captioned action. I submit this declaration

                         in support of Plaintiffs’ request for approval of the Class Action settlement and in




                                                                                                  EXHIBIT C
DocuSign Envelope ID: 3FC4A570-B8BA-4148-B5E4-4041A59C3236
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 14 of 20 PageID 8364




                         support of Plaintiffs’ request for approval of payment for Plaintiffs’ service award as

                         named representative of the proposed settlement class in this class action lawsuit. I

                         have personal knowledge of the matters set forth in this declaration, and, if called upon

                         to do so, I could and would competently so testify.

                     2. I have been involved in this lawsuit since its inception, approximately three years ago.

                         I have spent considerable time monitoring this lawsuit and keeping myself informed

                         and I have been in frequent contact with my attorneys, particularly Ed Normand and

                         Jacob Phillips, regarding this lawsuit.

                     3. I am involved because I am the trustee of the estate of my daughter, Kailyn Jones, who

                         died as a result of the accident causing the total-loss of the subject vehicle.

                     4. In fulfillment of my responsibilities as a plaintiff on behalf of all members of the class,

                         I pursued a favorable result in this lawsuit. Among other things, I:

                             a. contacted attorney Ed Normand to complain and discuss what I felt was the

                                  wrong conduct in connection with my total loss settlement with Geico, and my

                                  failure to receive title transfer and tag fees;

                             b. gathered and provided numerous documents, including policy forms, receipts,

                                  claim information, police report information, and correspondence for inspection

                                  in response to request from my attorneys and from defendants;

                             c. had discussions in person and by telephone and email with Ed Normand and

                                  Jacob Phillips, as well as staff members at Normand PLLC;

                             d. participated in the lawsuit and provided input into the prosecution of the claims;

                             e. stayed fully informed regarding case developments and procedural status;




                                                                                                     EXHIBIT C
DocuSign Envelope ID: 3FC4A570-B8BA-4148-B5E4-4041A59C3236
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 15 of 20 PageID 8365




                             f. reviewed major case documents provided by my counsel (including the

                                  complaint);

                             g. met with my attorneys to prepare to give testimony in a deposition to be taken

                                  by defendants’ counsel and provided deposition testimony;

                             h. met with my attorneys and their staff and answered written interrogatories;

                             i. traveled to Maitland from my home in Orlando to participate in a mediation;

                             j. attended a second mediation by phone;

                             k. conferred with my counsel about the settlement terms and resolution of the

                                  lawsuit.

                     5. I am a Sr. Director of Application Support, and to attend both the deposition as well as

                         the mediation, I lost time from work, which ultimately means a loss of income.

                     6. Attending and providing deposition testimony, which included testimony concerning

                         the events of the accident and thus the death of my daughter, was extremely emotional

                         and difficult for me. However, I did so because I believed it was important to protect

                         the interests of her estate and all class members to receive what was promised to them,

                         and because even the relatively small amount at stake is important to many families

                         and individuals in need.

                     7. If this lawsuit had not settled, I was prepared to testify at trial and would have done so.

                     8. I believe that the settlement is a fair, reasonable, and good result for the class and is the

                         result of my effort as a plaintiff and the efforts of the class attorneys. I was involved

                         throughout the litigation and was kept abreast of all material discussions which led to

                         the proposed settlement. Based on the efforts of counsel and the results achieved, I




                                                                                                     EXHIBIT C
DocuSign Envelope ID: 3FC4A570-B8BA-4148-B5E4-4041A59C3236
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 16 of 20 PageID 8366




                         support the motion for final approval of the settlement and class counsel’s application

                         for an award of attorneys’ fees and expenses.

                     9. I specifically discussed the claims-made nature of the lawsuit. I believe that requiring

                         submission of a claim, particularly given the ease with which claims can be submitted,

                         was worth (a) securing full damages and (b) eliminating the risk of recovering nothing

                         at all. If I was simply a class member (rather than a representative) I would absolutely

                         want the representatives to agree to this settlement and ensure that I would receive the

                         full amount of my damages in exchange for simply signing a prepaid claim form and

                         mailing it in. For that reason, and given the extremely-simple claims process and that

                         multiple notices were provided, I believe the settlement is very reasonable and fair and

                         is in the best interests of class members.

                     10. In light of my efforts on behalf of the class and the success of the lawsuit in obtaining

                         substantial benefits for the class, I respectfully request that the Court approve the

                         proposed settlement and award me $10,000.00 for my services on behalf of the class.

                         I declare under penalty of perjury under the law of the United States that the

                     foregoing declaration is true and correct.



            5/29/2020
            _______________                                  _____________________________
            Date                                              Maurice Jones




                                                                                                   EXHIBIT C
DocuSign Envelope ID: 2FE64737-B38F-483D-8826-165D0B9E76D6
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 17 of 20 PageID 8367




                                      IN THE UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION



               MICAH BELLAMY, ANTHONY COOK, and
               MAURICE JONES, et. al.


                       Plaintiffs,

               v.

               GOVERNMENT EMPLOYEES INSURANCE
               COMPANY, GEICO GENERAL INSURANCE                               CASE NO.: 6:17-cv-891-ORL-
               COMPANY,                                                                40KRS

                       Defendants.
               ______________________________________
               ANTHONY LORENTI and
               ASHLEY BARRETT, individually and on behalf
               of all others similarly situated,


                       Plaintiffs,
               v.
               GEICO INDEMNITY COMPANY,                                      CASE NO. 6:17-cv-1755-ORL-
                       Defendant.                                                      40DCI

               ______________________________________


              DECLARATION OF PLAINTIFF MICAH BELLAMY IN SUPPORT OF APPROVAL
               OF CLASS ACTION SETTLEMENT AND IN SUPPORT OF APPLICATION FOR
                                      SERVICE AWARD

                     I, Micah Bellamy, declare as follows, pursuant to 28 U.S.C. § 1746:

                     1. I am one of the named plaintiffs in the above captioned action. I submit this declaration

                         in support of Plaintiffs’ request for approval of the Class Action settlement and in




                                                                                                  EXHIBIT C
DocuSign Envelope ID: 2FE64737-B38F-483D-8826-165D0B9E76D6
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 18 of 20 PageID 8368




                         support of Plaintiffs’ request for approval of payment for Plaintiffs’ service award as

                         named representative of the proposed settlement class in this class action lawsuit. I

                         have personal knowledge of the matters set forth in this declaration, and, if called upon

                         to do so, I could and would competently so testify.

                     2. I have been involved in this lawsuit since November 2, 2018, when Elizabeth Sullivan

                         represented that she no longer wished to serve as a potential class representative, and

                         my attorneys moved to intervene. The Court granted the motion on November 30,

                         2018. I have spent considerable time monitoring this lawsuit and keeping myself

                         informed and I have been in frequent contact with my attorney, Ed Normand, and other

                         staff members and attorneys at Normand PLLC regarding this lawsuit.

                     3. In fulfillment of my responsibilities as a plaintiff on behalf of all members of the class,

                         I pursued a favorable result in this lawsuit. Among other things, I:

                             a. contacted attorney Alex Couch, an attorney at Normand PLLC, to discuss my

                                  total loss settlement with Geico, and my failure to receive title transfer and tag

                                  fees;

                             b. gathered and provided numerous documents, including policy forms, receipts,

                                  claim information, police report information, correspondence, for inspection in

                                  response to request from my attorneys and from defendants;

                             c. had discussions in person and by telephone and email with Ed Normand and

                                  other attorneys and staff at Normand PLLC;

                             d. participated in the lawsuit and provided input into the prosecution of the claims;

                             e. stayed fully informed regarding case developments and procedural status;




                                                                                                     EXHIBIT C
DocuSign Envelope ID: 2FE64737-B38F-483D-8826-165D0B9E76D6
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 19 of 20 PageID 8369




                             f. reviewed major case documents provided by my counsel (including the

                                  complaint);

                             g. met with my attorneys to prepare to give testimony in a deposition to be taken

                                  by defendants’ counsel;

                             h. met with my attorneys and staff at Normand PLLC and answered written

                                  interrogatories;

                             i. traveled to Maitland from my home in Orlando to participate in a mediation;

                             j. attended a second mediation by phone;

                             k. conferred with my counsel about the settlement terms and resolution of the

                                  lawsuit.

                     4. I am a teacher and coach, and to attend both the deposition as well as the mediation, I

                         lost time from work, which ultimately means a loss of income.

                     5. If this lawsuit had not settled, I was prepared to testify at trial and would have done so.

                     6. I believe that the settlement is a fair, reasonable, and good result for the class and is the

                         result of my effort as a plaintiff and the efforts of the class attorneys. I was involved

                         throughout the litigation and was kept abreast of all material discussions which led to

                         the propose settlement. Based on the efforts of counsel and the results achieved, I

                         support the motion for final approval of the settlement and class counsel’s application

                         for an award of attorneys’ fees and expenses.

                     7. My attorneys’ discussed with me the claims-made nature of the lawsuit, and the

                         potential that, if ultimately successful on appeal, distribution of the damages may not

                         require submission of a claim. However, I believe that requiring submission of a claim

                         in exchange for eliminating the risk of no recovery at all and securing the full damages




                                                                                                     EXHIBIT C
DocuSign Envelope ID: 2FE64737-B38F-483D-8826-165D0B9E76D6
        Case 6:17-cv-00891-PGB-LRH Document 210-3 Filed 06/02/20 Page 20 of 20 PageID 8370




                         for each class member makes the Settlement fair and reasonable and in the best interest

                         of the class.

                     8. In light of my efforts on behalf of the class and the success of the lawsuit in obtaining

                         substantial benefits for the class, I respectfully request that the Court approve the

                         proposed settlement and award me $10,000.00 for my services on behalf of the class.

                         I declare under penalty of perjury under the law of the United States that the

                     foregoing declaration is true and correct.




            _______________
            5/29/2020
                                                             _____________________________
            Date                                              Micah Bellamy




                                                                                                  EXHIBIT C
